Citation Nr: 1642735	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in September 2015.  A transcript of that hearing is of record.

The Board previously considered this matter in December 2015.

As stated in the December 2015 Board decision, an April 2014 rating decision granted service connection for PTSD, with a rating of 50 percent, effective February 3, 2014.  In September 2015, the Veteran submitted a notice of disagreement with regard to the effective date assigned for the grant of service connection for PTSD.  Specifically, the Veteran asserted that the April 2014 rating decision (granting service connection for PTSD) contained a clear and unmistakable error (CUE) with regard to the effective date.  This notice of disagreement was filed more than one year after the April 2014 rating decision.  Therefore, the appeal was not perfected, and the April 2014 rating decision became final.  38 C.F.R. § 20.302.  

Notwithstanding the above, the Board found that the issue of a CUE in the assignment of an effective date for the grant of service connection for PTSD had been raised by the record and referred it to the AOJ for appropriate action.  Since this issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and must again referred it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran currently has a hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in July 2009, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records of VA audiological treatment that were obtained pursuant to the December 2015 Board remand.

VA provided a VA examination in April 2010 to determine the current nature and etiology of the Veteran's claimed hearing loss.  There is no argument or indication that the April 2010 examination was inadequate or that its findings do not reflect the current severity of the disability.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  


II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran has reported hearing difficulties that he believes are related to noise exposure in service.  See September 2015 Board hearing transcript at 4.  He is competent to report his observable symptoms and history, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.

An April 2010 VA audiological examination shows a finding of clinically normal hearing.  For both ears, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz were 40 decibels, and none of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz ) were 26 decibels or greater.  Finally, the speech recognition score was not less than 94 percent. In fact, it was 100 percent for both ears.  An earlier November 2009 VA audiology consult reflects virtually identical auditory thresholds and scores.

As such, the Veteran's hearing is within normal limits for both ears and does not constitute a disability for VA purposes.  38 C.F.R. § 3.385.  No other objective evidence shows otherwise.  


Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of a present disability, in this case impaired hearing per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss as defined by § 3.385.  The Veteran has not specifically contended that he has hearing loss that would meet the regulatory definition and it would require audiologic testing to determine that he had hearing loss at the requisite level.  As there is no probative evidence of a hearing loss disability during service and following service in this case, as defined by the applicable regulation, the claim of service connection for hearing loss must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to his noise exposure experienced during service.  However, even conceding that the Veteran had noise exposure during service and even if his assertions were found credible, the fact remains that he does not have a hearing disability for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for hearing loss is denied.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


